Citation Nr: 0926795	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  98-12 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an extraschedular rating for limitation of 
motion of the right shoulder due to subacromial bursitis, 
rotator cuff and bicipital tendinitis and adhesive 
capsulitis, status post Bankart repair.

2.  Entitlement to an extension of a temporary total rating 
based upon treatment for a service-connected disability under 
the provisions of 38 C.F.R. § 4.30 for the requirement of a 
convalescence period after November 1, 1997.




ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran had active military service from November 1974 to 
March 1975 and from April 1976 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, 
Puerto Rico.  In pertinent part of a February 1998 rating 
decision, the RO assigned a temporary total rating for the 
right shoulder from September 19, 1997, through October 31, 
1997, and denied an extension of a temporary total rating for 
convalescence.

In March 2005, the Board adjudicated a claim for an increased 
schedular rating for the right shoulder.  The Board then 
remanded a claim for an extension of a temporary total rating 
for convalescence beyond November 1, 1997, and also remanded 
a claim for an extraschedular evaluation for the right 
shoulder.  Because the Board has jurisdiction over the claim 
for an extraschedular rating for the right shoulder by virtue 
of the Veteran's prior appeal for an increased rating, the 
extraschedular rating issue has been added to page 1 of this 
decision. 

Entitlement to an extraschedular rating for the right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  Service connection is in effect for the right shoulder 
disability.  

2.  The Veteran underwent right shoulder surgery on September 
19, 1997, and was discharged from the hospital on September 
20, 1997. 

3.  The RO has assigned a temporary total rating for 
convalescence under 38 C.F.R. § 4.30, from September 19, 
1997, through October 31, 1997.  

4.  A VA Medical Center designee has certified that the 
Veteran required convalescence from September 19, 1997, 
through March 24, 1998.

5.  It is at least as likely as not that severe postoperative 
residuals of shoulder surgery existed through March 31, 1998.  

6.  Beginning April 1, 1998, the criteria for a temporary 
total rating, or extension thereof, are not more nearly 
approximated.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for 
convalescence are met from November 1, 1997, through March 
31, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2009); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g. competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the unfavorable decision that is the basis of this appeal had 
been decided and appealed prior to the enactment of the 
current section 5103(a) requirements in November 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, VA did not err in not providing such notice.  
Rather, the claimant has the right to a content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  The Board remanded the case in March 2005 to 
give the Veteran proper notice.  Notice letters were sent to 
the Veteran in July 2006 and in April 2007.  An SSOC was 
issued in April 2009.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA clinical records pertinent to the claim.  An 
examination is not required.  The claimant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

Temporary Total Rating for Convalescence

A temporary total convalescent rating will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in: (1) Surgery necessitating at least 
one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or, (3) Immobilization 
by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30 (a).

A temporary total rating may be extended as follows: (1) 
Extensions of 1, 2, or 3 months beyond the initial 3 months 
may be made under (1), (2), or (3) above.  Additional 
extension of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under (2) or (3) above 
upon approval of the Veterans Service Center Manager.  
38 C.F.R. § 4.30 (b).

Service connection is in effect for right subacromial 
bursitis, rotator cuff and bicipital tendonitis, and 
capsulitis.  According to a February 1998 RO rating decision, 
the Veteran underwent right shoulder surgery on September 19, 
1997, and the shoulder was repaired using a Bankart 
procedure.  A VA hospital report notes that the Veteran was 
discharged from the hospital the next day, September 20.  In 
the February 1998 rating decision, a temporary total rating 
was assigned under 38 C.F.R. § 4.30, for a period of 
convalescence that extended from September 19, 1997, through 
October 31, 1997.  

From these facts, it is clear the VA hospital report notes 
surgery for a service-connected disability on September 19, 
1997, and hospital discharge the next day and the RO has 
granted a one-month temporary total rating for convalescence 
under § 4.30 from October 1, 1997, to November 1, 1997.  It 
is less clear whether severe postoperative residuals, such as 
"incompletely healed surgical wounds," are shown following 
the temporary total rating period that ended on November 1, 
1997.  A December 1997 VA outpatient treatment report notes 
noticeable impingement and weakness.  January 1998 X-rays 
showed no significant change since November 5, 1997, films.  
Two metallic objects in the arthritic shoulder joint were 
seen.  A March 1998 VA compensation examination found severe 
tenderness at the shoulder and severely painful motion of 
that shoulder.  

A San Juan VA Medical Center designee has signed several 
certificates of necessity of convalescence.  On a 
certification form dated September 24, 1997, the designee 
authorized convalescence from September 20, 1997, though 
December 5, 1998; however on another certification form, also 
dated September 24, 1997, and signed by the same designee, 
the Veteran was authorized convalescence, but only from 
September 20, 1997, though October 20, 1997.  Similar one-
month extensions for convalescence were granted by the same 
designee through March 24, 1998.  The signature block of each 
certificate notes that the signer is a "designee of the 
chief."  

The criteria for up to three-months of convalescence under 
§ 4.30 (b) follow the same criteria as the original 
convalescent period under § 4.30 (a).  All that is required 
is a necessity for convalescence ("if the treatment of a 
service-connected disability resulted in: (1) Surgery 
necessitating at least one month of convalescence;" (§ 4.30 
(a)) (excerpt)).  Because a designee of the VA Medical Center 
has certified that the Veteran required convalescence for at 
least three one-month periods following surgery, the criteria 
for a temporary total rating under § 4.30 are met for 
October, November, and December 1997.  

For additional extensions of the temporary total rating, up 
to a total of six-months, the requirements remain the same as 
for the first three months.  Therefore, because a VA Medical 
Center designee has also certified that convalescence was 
needed through March 24, 1998, and because the March 1998 VA 
compensation examination report notes continued severe right 
shoulder pain, the criteria for a three month extension from 
January 1, 1998, through March 31, 1998, are more nearly 
approximated.  38 C.F.R. § 4.7.

Beginning April 1, 1998, the criteria for a temporary total 
rating, or extension thereof, are not more nearly 
approximated.  An April 2, 1998-dated outpatient treatment 
report notes that the Veteran was feeling "much better."  
He had no pain at the right shoulder, except with certain 
motion, but he was still unable to lift heavy objects.  The 
assessment was right shoulder ankylosis.  The VA Medical 
Center designee provided no further certification for 
convalescence beyond March 24, 1998.  While a shoulder 
disability certainly existed in April 1998, it no longer 
required convalescence.  

A September 1997 VA certificate that authorizes convalescence 
from September 24, 1997, until December 5, 1998, appears to 
be erroneous, as it conflicts with all other certificates 
signed by the VA Medical Center designee.  It appears from 
each of the other certificates that the designee intended to 
grant convalescence in increments of 30 days.  This 
particular form authorized a temporary total rating for at 
least 440 days.  Thus, the September 1997 certificate that 
granted convalescence to December 5, 1998, appears to be of 
spurious origin and is not probative.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A temporary total rating 
is granted from November 1, 1997, through March 31, 1998.  


ORDER

A temporary total rating is granted for the period from 
November 1, 1997, through March 31, 1998, subject to the laws 
and regulations concerning the payment of monetary benefits.


REMAND

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the Veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the Veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  See VAOPGCPREC. 6-96.  

The Veteran has requested unemployability due to service-
connected disability.  He asserts that he has not worked 
since September 1997 because of his right shoulder.  In its 
March 2005 remand, the Board requested that the AOJ undertake 
development for an extraschedular evaluation for a portion of 
the appeal period in which the schedular requirements set 
forth at 38 C.F.R. § 4.16 (a) have not been met.  Because the 
Board has granted a temporary total rating extension through 
March 31, 1998, the portion of the appeal period in which 
extraschedular consideration is warranted now runs from 
September 19, 1997, through March 31, 1998.  It does not 
appear that a VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, has been submitted 
since September 1998.  That claim resulted in a denial 
decision in December 1998 that was not appealed.  Thus, 
another VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, should be sent to the 
Veteran. 

Because the Board is prohibited from considering the 
extraschedular claim in the first instance, following 
development, the claim for an extraschedular rating must be 
directed to VA Central Office for consideration.  Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  See also VAOPGCPREC. 6-96. 

Accordingly, the case is REMANDED for the following action:

1.  A VA Form 21-8940, Application for 
Increased Compensation Based on 
Unemployability, should be sent to the 
Veteran.  An appropriate amount of time 
should be allowed for his response.

2.  Following the above development, the 
AOJ should submit the claim for a total 
rating based on individual unemployability 
due to service-connected disability on an 
extraschedular basis to the Director, 
Compensation and Pension Service, for 
consideration in accordance with 38 C.F.R. 
§ 4.16(b) and § 3.321 (b) for any portion 
of the appeal period not covered by a 
temporary total rating that runs from 
September 19, 1997, through March 31, 
1998.  Following that action, if the 
desired benefits are not granted, an 
appropriate SSOC should be issued.  The 
Veteran should be afforded an opportunity 
to respond before the claims folders are 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


